DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments (claim 10 which include the limitations of previously objected claim 11, and new claims 16 and 19, which include the limitations of amended claim 10 modified to include the limitations of previous claims 12 and 13 respectively, see Interview Summary for details) have placed the application in condition for allowance.
Allowable Subject Matter

Claims 10 and 14-21 are allowable.
The closest prior art references: Liu et al. (US 6,388,353) and Fu (US 2010/0013350) disclose the general claimed structure recited in claims 10, 16 and 19 (see last Office Action for details), but fail to disclose (see fig. 10 below) that the centerlines (Lc1) of the first and second fitting portions (upper and lower “12”) are offset from the recited normal line (Ln1) in the same direction (circumferentially to the right, see fig. 10) by the same distance (see fig. 10), and that the centerline (Lc1) of the first fitting portion (upper “12”) extends in a same direction (radial direction) that the first fitting portion (upper “12”) extends (radial direction) inward or outward from the inner or outer circumference (13) of the 

    PNG
    media_image1.png
    477
    469
    media_image1.png
    Greyscale

Examiner’s Note: In regards to the NPL document filed by Applicant on 12/01/2020 (Notice of Reasons for Refusal dated 11/24/2020 for corresponding Japanese Application 2017-053576), Examiner points out that first of all, the claims are not amended in the way that claims 10 and 14-21 are currently amended and are much broader than the recited claims. Second, the primary reference cited, US Patent No. 6,388,353, is the same document presented by the Examiner in the previous rejection which as explained above does not read on the current amendments. The rest of the cited references (JP 2013-72673, JP 2001-352701 and JPH 4-33534) also do not read on the current amendments, since none of them disclose the two fitting portions with the specific recited offset and arrangement.
The following is an examiner’s statement of reasons for allowance:
In claim 10, the specific limitations of “the centerline of the first fitting portion and the centerline of the second fitting portion are offset from the normal line in the same direction by substantially the same distance, and the centerline of the first fitting portion extends in a same direction that the first fitting portion extends inward or outward from the one of the inner circumference and the outer circumference of the rotor main unit” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 14 and 15 are also allowable due to their dependency on claim 10.
In claim 16, the specific limitations of “the centerline of the first fitting portion and the centerline of the second fitting portion are offset from the normal line in the same direction by substantially the same distance, and the centerline of the first fitting portion extends in a same direction that the first fitting portion extends inward or outward from the one of the inner circumference and the outer circumference of the rotor main unit” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 17 and 18 are also allowable due to their dependency on claim 16.
In claim 19, the specific limitations of “the centerline of the first fitting portion and the centerline of the second fitting portion are offset from the normal line in the same direction by substantially the same distance, and the centerline of the first fitting portion extends in a same direction that the first fitting portion extends inward or outward from the one of the inner circumference and the outer circumference of the rotor main unit” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 20 and 21 are also allowable due to their dependency on claim 19.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834